DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant asserts that one skilled in the art recognizes that Wehling’s demodulation of a received signal by way of the LO signal is not the same as the claimed receive-side circuitry configured to receive object-reflected versions of RF signals carrying encoded communication data and configured to demodulate the object-reflected versions of the RF signals using a version of the sequence of radar waveforms that does not have the data encoded via the PSK modulation because Wehling makes no disclosure of at least these claimed features. The examiner respectfully disagrees. Wehling discloses receive-side circuitry (26a-d to 38a-d, see fig. 1, col. 4, lines 18-52) configured to receive object-reflected versions of RF signals carrying encoded communication data (reflected radar signals detected by radar receive antennas 26, col. 4, lines 7-22) and configured to demodulate the object-reflected versions of the RF signals using a version of the sequence of radar waveforms that does not have the data encoded via the PSK modulation (RF LO signal, generated by LO 18, is not encoded with data via PSK, and is used to demodulated the reflected radar signals (~return signal) detected by the receive antennas, see figs. 1 and 3, col. 4, lines 29-37 and col. 6, lines 46-54). Therefore, Wehling discloses every feature recited in the claim.

Regarding claim 17, the applicant asserts that one skilled in the art recognizes that Wehling’s demodulation of a received signal by way of the LO signal is not the same as the claimed receiving object-reflected versions of the RF signals carrying encoded communication data and demodulating the received signal waveforms by deramping the received object-reflected versions of RF signals using a linearized version of the radar waveforms. Applicant respectfully submits that Wehling makes no disclosure of at least these claimed features. The examiner respectfully disagrees and maintains that Wehling discloses all of the claim limitations at issue for the same reason as explained for claims 1 and 17 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wehling 5,892,477 in view of Jardel et al 20200228386 (hereinafter Jardel).
Regarding claim 1, Wehling discloses a radar sensing apparatus (see figs. 1 and 3), comprising: transmit-side circuitry to transmit, in a radar field of view and in a radio frequency (RF) range, a sequence of radar waveforms as RF signals while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), the RF signals carrying communication data encoded via phase-shift keying (PSK) modulation that is modified to mitigate dynamic range loss at the receive-side circuitry (normal BPSK plus coded FM shifts, see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and receive-side circuitry (see figs. 1 and 3) to receive object-reflected versions of RF signals carrying encoded communication data and to demodulate the object-reflected versions of the RF signals using a version of the sequence of radar waveforms that does not have the data encoded via the PSK modulation (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54). 

In an analogous art, Jardel discloses at the transmit-side circuitry of an apparatus, generating waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the waveforms and to reduce compression peak loss (see [0020], [0022]-[0023], [0030], [0044]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jardel with Wehling by using probabilistic shaping to the to a high order modulation such QPSK, for the benefit of adapting the modulated signal to different fading channels.
Regarding claim 10, Wehling discloses a radar sensing apparatus (see figs. 1 and 3), comprising: 
at least one antenna (see figs. 1 and 3); 
transmit-side circuitry (see figs. 1 and 3), including a first digital data processing module (see figs. 1 and 3), to transmit over a radar field of view in a radio frequency (RF) range, a sequence of radar waveforms as RF signals from said at least one antenna while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), the RF signals carrying communication data encoded via PSK modulation (see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and
17Docket No. 82126171US01receive-side circuitry (see figs. 1 and 3), including a second digital data processing module (82, 84, see fig. 3), to receive object-reflected versions of the RF 
Wehling does not specifically discloses wherein the transmit-side circuitry is configured to generate the radar waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the radar waveforms and to reduce compression peak loss.
In an analogous art, Jardel discloses at the transmit-side circuitry of an apparatus, generating waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the waveforms and to reduce compression peak loss (see [0020], [0022]-[0023], [0030], [0044]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jardel with Wehling by using probabilistic shaping to the to a high order modulation such QPSK, for the benefit of adapting the modulated signal to different fading channels.
Regarding claim 17, Wehling discloses for use with a radar sensing apparatus (see figs. 1 and 3), a method comprising: transmitting from transmit-side circuitry (see figs. 1 and 3), in a radar field of view and in a radio frequency (RF) range, a sequence of radar waveforms as RF signals while ramping over a plurality of frequencies (see figs. 1-3, col. 4, lines 1-18, col. 5, lines 1-9 and 52-55), the RF signals carrying communication data encoded via PSK modulation (see col. 5, lines 1-9, col. 6, lines 21-25 and 35-43); and

Wehling does not specifically discloses wherein the transmit-side circuitry is configured to generate the radar waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the radar waveforms and to reduce compression peak loss.
In an analogous art, Jardel discloses at the transmit-side circuitry of an apparatus, generating waveforms by applying probabilistic shaping on high order PSK modulation to increase the rate at which data is communicated via the waveforms and to reduce compression peak loss (see [0020], [0022]-[0023], [0030], [0044]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jardel with Wehling by using probabilistic shaping to the to a high order modulation such QPSK, for the benefit of adapting the modulated signal to different fading channels.
Regarding claim 2 as applied to claim 1, Wehling further discloses wherein the object-reflected versions of RF signals are caused by being reflected by an object in the radar field of view, as time-delayed frequency-shifted attenuated-and-phase-shifted versions of the transmitted radar waveforms, and wherein the receive-side circuitry is configured to mix the object-reflected versions of the RF signals with the version of the 
Regarding claim 3 as applied to claim 1, Wehling further discloses wherein the PSK modulation includes bipolar PSK (BPSK) modulation that has a modulation angle modified to minimize compression peak loss and selected to provide a phase difference lower than π as applied to a FMCW radar waveform (col. 6, lines 35-43, col. 7, lines 13-18).  
Regarding claim 4 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes digital signal processing circuitry to process a digitized version of the communication data and a mixer to upconvert, and the receive-side circuitry includes digital signal processing circuitry to process a digitized version of the received object-reflected versions of RF signals and a mixer to downconvert (col. 4, lines 7-18 and 48-63, col. 6, lines 23-34 and 46-67). 
 Regarding claim 5 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes a mixer to upconvert, and includes modulation circuitry configured to cause the modulation of the communication data to be applied after the mixer is to upconvert from an intermediate frequency (IF) to RF (see figs. 1 and 3, col. 4, lines 1-18, col. 6, lines 8-35).  
Regarding claim 6 as applied to claim 1, Wehling further discloses wherein the transmit-side circuitry includes a mixer to upconvert by using a non-modulated frequency sweep waveform (70, see figs. 1 and 3, col. 4, lines 1-18, col. 6, lines 8-35), and the receive-side circuitry includes a mixer to downconvert and includes demodulation circuitry configured to cause the demodulation of the communication data 
Regarding claim 7 as applied to claim 1, Wehling further discloses wherein: the transmit-side circuitry is configured to cause the radar waveforms to be altered by ramping the radar waveform via a frequency sweep (see col. 5, lines 1-9 and col. 6, lines 39-45), and the receive-side circuitry is configured to account for the alteration of the radar waveforms by causing demodulation of the communication data to be applied after the mixer is to downconvert from RF to IF and by deramping with the frequency sweep waveform, and therein to reduce the loss in a pulse compression peak of the radar waveforms (see figs. 1 and 3, and 48-63, col. 6, 46-67).
Regarding claim 8 as applied to claim 1, Wehling further discloses wherein the receive-side circuitry is to apply a demodulation scheme which includes deramping the received object-reflected versions of RF signals, which contain the PSK-modulated communication data, using a linearized version of the radar waveforms transmitted as RF signals (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).  
Regarding claim 9 as applied to claim 1, Wehling further discloses wherein the radar waveforms transmitted as RF signals are FMCW signals (see col. 5, lines 52-61).  
Regarding claims 11 and 18 as applied to claims 10 and 17, Wehling further discloses wherein: the transmit-side circuitry is configured to generate the radar waveforms by applying the PSK modulation to an FMCW carrier signal at a modulation angle less than π (col. 6, lines 35-43, col. 7, lines 13-18); and the receive-side circuitry 
Regarding claim 12 as applied to claim 10, Wehling further discloses wherein the transmit-side circuitry is configured to generate the sequence of radar waveforms by sweeping a carrier signal over a range of frequencies and phase-shifting the swept carrier signal at a modulation angle of less than π to encode the communication data therein (col. 6, lines 35-43, col. 7, lines 13-18).  
Regarding claim 13 as applied to claim 10, Wehling further discloses wherein the transmit-side circuitry is configured to ramp the carrier signal over the range of frequencies by generating a radar chirp that is swept up or down between respective frequencies (see col. 5, lines 1-15).  
Regarding claim 14 as applied to claim 10, Wehling further discloses wherein: the transmit-side circuitry includes an oscillator configured to generate the linearized version of the radar waveforms, and a mixer coupled to receive the linearized version of the radar waveforms from the oscillator and configured to generate the sequence of radar waveforms by applying the PSK modulation to the linearized version of the radar waveforms (see figs. 1 and 3, col. 6, lines 8-23); and 
the receive-side circuitry includes a mixer coupled to oscillator for receiving the linearized version of radar waveforms therefrom, the mixer being configured to deramp the received object-reflected versions of RF signals using the linearized version of the radar waveforms received from the oscillator (see figs. 1 and 3, col. 6, lines 46-67).  
claim 19 as applied to claim 17, Wehling further discloses generating the sequence of radar waveforms by sweeping a carrier signal over a range of frequencies and phase-shifting the swept carrier signal using reduced-angle BPSK at a modulation angle of less than π to encode the communication data therein (col. 6, lines 35-43, col. 7, lines 13-18).
Regarding claim 20 as applied to claim 17, Wehling further discloses generating the sequence of waveforms by generating a radar chirp that is swept up or down between respective frequencies, and phase-shift keying the radar chirp at a modulation angle of less than π (col. 6, lines 35-43, col. 7, lines 13-18).
Regarding claim 21 as applied to claim 17, Wehling further discloses wherein the receive-side circuitry includes a mixer coupled to an oscillator configured for receiving the linearized version of radar waveforms, the method further including deramping the received object-reflected versions of RF signals using the linearized version of the radar waveforms received from the oscillator (see figs. 1 and 3, col. 4, lines 29-37, col. 6, lines 46-54).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wehling 5,892,477 in view of Jardel et al 20200228386 (hereinafter Jardel) as applied to claim 10 above, and further in view of Jaeger et al 20170031005 (hereinafter Jaeger).
Regarding claim 15 as applied to claim 10, Wehling discloses the claimed invention except wherein the transmit-side circuitry is configured to generate the radar waveforms by applying high order PSK modulation to increase the rate at which data is communicated via the radar waveforms.  However, in an analogous art, Jaeger discloses a radar with a transmit-side circuitry that is configured to generate the radar 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jaeger with Wehling by using a higher order PSK modulation as taught by Jaeger, for the benefit of efficiently transmitting MIMO radar signals.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648